Case: 2:19-mj-00291-CMV Doc #: 1 Filed: 04/12/19 Page: 1 of 4 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant AUSA M. Hunter

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio
In the Matter of the Search of )
USPS Priority Mail parce! 9405 5368 9784 6771 457225, and =) . pe” nr |
9405 5368 9784 6771 4572 87 addressed to “On Point APO, ) Case No. . m4
605 N High St Ste 648 Columbus, OH 43215-2024.
)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property
USPS Priority Mail parcel 9405 5368 9784 6771 4572 25, and 9405 5368 9784 6771 4572 87 addressed to “On Point APO, 605 N
High St Ste 648 Columbus, OH 43215-2024.

located in the Southern District of Ohio, Eastern Division , there is now concealed (identifi: the

person or describe the property to be seized):
A quantity of a controlled substance and/or proceeds which are evidence thereof, and/or contraband, in violation of Title 21, United
States Code, Section 841(a)(1) and 843{b).

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Mf evidence of a crime;
MM contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 21 USC 841(a)(1) Passession with intent to distribute
a controlled substance

Title 21 USC 843(b) Prohibited use of a communication center (U.S. Mail)

The application is based on these facts:
As set forth in the attached Affidavit of Postal Inspector MOHAMED A. SABRAH

om Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the tT

 

 

Applicant's i
MOHAMED A. SABRAH, U.S. POSTAL INSPECTOR

Printed name and title

 

Swor to before me and signed in my presence.

Date: 4-(1-\4 LNu2

Judge's signature
City and state: COLUMBUS, OHIO Chelsey M. Vascura, U.S. MAGISTRATE JUDGE

Printed name and title

 
Case: 2:19-mj-00291-CMV Doc #: 1 Filed: 04/12/19 Page: 2 of 4 PAGEID #: 2 Ly 4

Une!

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
IN THE MATTER OF THE SEARCH OF ) Case no: ne | q AL at |
"J
USPS Priority Mail parcel
9405 5368 9784 6771 4572 25, and )
9405 5368 9784 6771 4572 87 ) Magistrate Judge Vascura
addressed to “On Point APO, 605 N High St
Ste 648 Columbus, OH 43215-2024. ” )

1.

Affidavit in Support of Application for Search Warrant
I, Mohamed A. Sabrah, Postal Inspector, being duly sworn, depose and state as follows:

I have been a U.S. Postal Inspector for the U.S. Postal Inspection Service since February,
2016, enforcing federal mail and drug laws; currently assigned to Columbus, OH. | have
received training at U.S. Postal Inspection Service National Training Seminars for mail-
related criminal investigations and have investigated cases with other federal, state, and local
law enforcement units. I have received an additional 40 hour Prohibited Mailings training by
the U.S. Postal Inspection Service

The U.S. Postal Inspection Service is aware that drug traffickers have been using Priority
Mail, a business-oriented service offered by the U.S. Post Office, to transport controlled
substances and transfer funds, cash or otherwise, to further their enterprises. As a result of
past investigations and prosecutions, the Postal Inspection Service has determined that a
number of indicators can be used to identify packages containing contraband that have been
entered into the Priority Mail network. Inspectors routinely review shipment documents and
Priority Mail packages originating from or destined to drug source areas, to identify instances
where there is a possibility of drug trafficking.

On February 15, 2019, a United States Magistrate Judge in the Southern District of Ohio
authorized a search warrant to search USPS Priority Mail parcel, with tracking number
92055901755477000136152244, addressed to “Quintessentials, 1491 Polaris Pkwy Ste 219,
Columbus, OH 43240-2041,” and bearing a return address of “GRBIZZ, 333 S$ Franklin St,
Tampa, FL 33602.” On the same day, after obtaining the federal search warrant, I opened the
parcel and found it to contain a laboratory grade faucet / dispenser, and three smaller
individual parcels labeled for reshipment. Inside each of the three smaller individual parcels
was a substance that field tested positive for steroids. The steroids were in both pill and vial
form. Additionally, the laboratory grade faucet / dispenser is known by law enforcement to
be associated with the distribution and / or manufacture of steroids.
10.

11.

12.

Case: 2:19-mj-00291-CMV Doc #: 1 Filed: 04/12/19 Page: 3 of 4 PAGEID #: 3

Through investigation, I was able to determine a male named “Jeremy Beilharz” recently had
been collecting packages from 1491 Polaris Pkwy Ste 219, Columbus, OH 43240-2041.
Further investigation, lead to identifying multiple other UPS store boxes that Beilharz was
collecting packages from. This determination was based on the IP address that tracked the
parcels and / or similar business names used on the parcels. One of the boxes identified is
box 648 at the Short North UPS Store, 605 N High St. Columbus, OH 43215-2024. Beilharz
is receiving parcels to box 648 under the fictitious business name of “On Point APO.”

It is believed that Beilharz is “reshipping” packages that were sent to him (such as the
smaller parcels found in the package searched on February 15, 2019, pursuant to the federal
search warrant described herein).

On April 8, 2019, law enforcement identified USPS Priority Mail parcels with tracking
number 9405 5368 9784 6771 4572 25 and 9405 5368 9784 6771 4572 87, which are the
subject parcels of this warrant, as being mailed to Beilharz. Postal Inspectors took custody of
the parcels, which are addressed to “On Point APO, 605 N High St Ste 648 Columbus, OH
43215-2024,” and bear the return address of “Lighthouse Electrix, 6441 S Chickasaw Trl
Orlando, FL 32823-8366.”

According to law enforcement databases, the delivery address 6441 S Chickasaw Trl
Orlando, FL 32823-8366 does exist and is a UPS Store. Lighthouse Electrix cannot be
associated with this address.

According to law enforcement databases, the return address of 605 N High St Ste 648
Columbus, OH 43215-2024 does exist, and is a UPS Store box used by Beilharz.

Your affiant knows that in the past, drug traffickers have used fake names at legitimate
addresses to receive parcels containing illegal narcotics, and have used non-existent
addresses or addresses belonging to others for the sender/return address, in an attempt to
legitimize the shipment in the event that the parcel is seized by law enforcement officers.

On April 9, 2019, law enforcement executed a federal search warrant on Beilharz’s
residence, 279 § Monroe Columbus, OH 43205. The search of Beilharz’s residence resulted
in the seizure of approximately 58 kilos of steroids, computers, steroid labels, shipping
material and paperwork related to Dark Web and crypto currency activity. The steroids were
in shipping boxes and various stages of being mixed and shipped in U.S. Postal shipping
boxes. Mixing, vial filling, and capping equipment was discovered in his upstairs bedroom
which was used as a clandestine laboratory.

The subject USPS Priority Mail parcels bearing tracking number 9405 5368 9784 6771 4572
25 and 9405 5368 9784 6771 4572 87 are currently in the custody of the USPIS in
Columbus, OH.

Based on the information contained herein, your attiant maintains there is probable cause to
believe that the USPS Priority Mail parcels bearing tracking number 9405 5368 9784 6771
4572 25 and 9405 5368 9784 6771 4572 87 contain controlled substances, and/or contraband,
Case: 2:19-mj-00291-CMV Doc #: 1 Filed: 04/12/19 Page: 4 of 4 PAGEID #: 4

in violation of Title 21, United States Code, Sections 841(a)(1) and 843(b).

13.Based on the facts set forth in this affidavit, I submit that there is probable cause to believe
that controlled substances are being concealed in the parcel, and seek the issuance of a

warrant to search the parcel for controlled substances to be seized. J

Mohamed A. Sabrah
United States Postal Inspector

 

Sworn to before me, and subscribed in my presence, this In day of April, at Columbus,

LU) Ju>

Chelsey M. Vascura
United States Magistrate Judge

Ohio.

 
